1 Reported in 201 N.W. 610.
After a verdict for plaintiff there was a motion by defendant for a new trial or judgment notwithstanding, from the denial of which this appeal is taken. It is another case wherein damages are sought by the owner of a motor truck caused by a collision between it and a street car at a street intersection. No purpose would be served by stating the facts or discussing the law applicable thereto. The *Page 332 
issue of defendant's negligence was clearly for the jury, as was also that of the plaintiff's contributory negligence under the rules stated in Bradley v. Minneapolis St. Ry. Co. supra, page 322.
Order affirmed.